09/14/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                   Case Number: DA 21-0314

                                 DA 21-0314

ADVOCATES FOR SCHOOL TRUST LANDS,
      Plaintiff and Appellant,
and K.B. and K.B., by and through their parent and general guardian
      Plaintiffs,
v.
STATE OF MONTANA,
      Defendant and Appellee,
MONTANA FARM BUREAU FEDERATION, MONTANA
STOCKGROWERS ASSOCIATION, MONTANA WATER
RESOURCES ASSOCIATION, ASSOCIATION OF GALLATIN
AGRICULTURAL IRRIGATORS,
      Intervenors and Appellees.

                      GRANT OF EXTENSION


     Upon consideration of Defendant/Appellee State of Montana’s

unopposed motion for a 30-day extension of time, and good cause

appearing, Defendant/Appellee State of Montana is granted an

extension of time to and including November 1, 2021, within which to

prepare, serve, and file its answer brief. Intervenor/Appellees Montana

Farm Bureau Federation’s, et al., answer brief is also due November 1,

2021, and Rural Montana Foundation’s amicus curiae brief must be
filed no later than one week (7 calendar days) after Defendant/Appellee

State of Montana files its answer brief.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                September 14 2021